Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 23, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  157812(83)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 157812
  v                                                                 COA: 334024
                                                                    Wayne CC: 15-010216-FC
  ARTHUR LAROME JEMISON,
             Defendant-Appellant.
  _______________________________________/

        On order of the Chief Justice, the second motion of plaintiff-appellee to extend the
  time for filing its brief is GRANTED. The brief will be accepted as timely filed if
  submitted on or before December 13, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 23, 2019

                                                                               Clerk